         CASE 0:20-cr-00181-PJS-BRT Doc. 119 Filed 01/22/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



   United States of America,

                                   Plaintiff,
                                                       Docket No. 0864 0:20CR00181-002(PJS)
               v.
                                                                  Order Modifying
   Davon De-Andre Turner,                                    Conditions of Pretrial Release
                                Defendant,




IT IS HEREBY ORDERED that the defendant’s conditions of release requiring that he submit to
a location monitoring program as directed by the pretrial services office and comply with all
program requirements and instructions provided, be vacated.

All other conditions of release, as previously imposed, shall remain in effect.




           January 22, 2021
Dated:
                                                   Patrick
                                                      rickk JJ. Schiltz
                                                   U.S. District Judge
